DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant's reply filed May 2, 2021.   Claims 20-39 are pending.  Claims 36-38 have been amended.  
The amendment filed August 31, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The original claims 1-19 filed on August 31, 2019 do not recite the limitation of “horizontal direction” found in new claims 20, 22, 35, and 39.
The original specification filed on August 31, 2019 does not recite the limitation horizontal direction.  Therefore there is no support for the addition of “horizontal direction” to the claims as amended on January 28, 2020.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22, 35, and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 22, 35, and 39 recite “horizontal direction”.  There is no support in the specification for the recitation of “horizontal direction”.  Absent a frame of reference to establish horizontal direction from and within what degree of horizontal movement the components of the clam are moving the term horizontal direction is considered to be any movement vector in the horizontal direction.
As discussed above, the addition of horizontal direction is new matter that applicant is required to cancel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 20-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over EP-2641483-A1 (hereinafter Dietmar) -- machine translation relied upon.
Regarding claim 20, Dietmar discloses a format device of a rod making machine of the tobacco processing industry, in particular continuous (Abstract).  The device comprises a garniture device (Fig. 1, formatting device 10), comprising: a filling material receiving section (See annotated Fig. 3, ¶34); a rod diameter setting section (Fig. 4b., cover strip body 32); a rod stabilizing section (Fig. 3, format unit 34); a garniture belt (Fig. 4b., format strip 38) for forming the continuous rod thereon; a garniture channel (Fig. 4b., conveying channel 37) configured for driving the garniture belt therein; guiding bars (¶11, ¶12) configured for guiding the garniture belt; at least one driving element (Fig. 3, motors 42,44) driving the garniture belt in the garniture channel; forming the continuous rod on the garniture belt; and adjusting a resistance of motion of the garniture belt by adjusting the width of the garniture channel (Claim 12, ¶8, ¶22, ¶40).  

    PNG
    media_image1.png
    372
    634
    media_image1.png
    Greyscale

Dietmar does not explicitly disclose changing positions of the guiding bars in a horizontal direction to adjust a width of the garniture channel.
Dietmar teaches that the cover strip body and the second upper format unit move vertically (¶39).  Dietmar further teaches that temperature sensors detect the temperature of the contact area.  These sensors are connected to the control unit and will adjust the setup conveyor channel (¶40).  In Fig. 4a the cover strip body is shown in the horizontal orientation and Dietmar teaches that this is, “in a plan view in the conveying direction of a strand to be wrapped, the inlet region of the first Oberformateinheit with the cover strip body 32. The cover strip body 32 is arranged above the lower format body 36 in its funnel-shaped inlet region for a strand to be wrapped”.  Therefore the cover strip body is moving in a horizontal direction while adjusting the width of the channel.

    PNG
    media_image2.png
    458
    1239
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to provide changing positions of the guiding bars in a horizontal direction to adjust a width of the garniture channel.   A person of ordinary skill in the art would change directions of the guiding bars while conveying in a horizontal direction.  The bars travel in both a vertical and horizontal direction as they move.  This movement, which is multidirectional, is not confined to either vertical or horizontal and has a vector in both directions contributes to the width adjustment.  
Regarding claim 21, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the garniture belt motion resistance adjusting step, comprises: reducing the resistance of motion of the garniture belt in the filling material receiving section; and reducing the resistance of motion of the garniture belt in the rod stabilizing section (¶39-¶40).  
Regarding claim 22, Dietmar discloses the method of claim 21 as discussed above.  Dietmar does not explicitly disclose wherein: a. the reducing the resistance of motion of the garniture belt in the filling material receiving section step comprises adjusting positions of guiding bars in a horizontal direction so that a width of the garniture channel in the filling material receiving section is greater than a width of the garniture channel in the rod diameter setting section; and b. the reducing the resistance of motion of the garniture belt in the rod stabilizing section step comprises adjusting positions of guiding bars in the horizontal direction to increase the width of the garniture channel in the rod stabilizing section as compared to the width of the garniture channel in the rod diameter setting section.
Dietmar teaches adjusting the positions of the format units (¶40).  Dietmar teaches several parameters including diameter and temperature are used to set the position of the format units.  In Fig. 4a the cover strip body is shown in the horizontal orientation.  
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to encompass adjusting the guiding bars in the horizontal direction to increase the width of the garniture channel.  A person of ordinary skill in the art desiring to control the parameters of width, diameter, stress, and temperature would adjust the settings in multiple directions.  A person of ordinary skill in the art would appreciate that increased temperature is an indicator of increased stresses on the system.  Adjusting the guiding bars and slowing the system would reduce the temperature and stresses on the rods.  
Regarding claim 23, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses comprising measuring a stress of the garniture belt and adjusting the resistance of motion of the garniture belt when the measured stress exceeds an expected stress threshold (¶8 and ¶15).  Measuring and adjusting for temperature is considered to be measuring stress as increased temperature is an indication of increased frictional stresses.
Regarding claim 24, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar does not explicitly disclose measuring a length of the manufactured rod and comparing against a pre-determined acceptable length range (Claim 7, ¶15).  
Dietmar teaches setting the format units to a predetermined diameter (¶15).  Dietmar further teaches that the formatting device is equipped with a measuring device for measuring the cross section of the strand formed (Claim 7).  Finally, Dietmar teaches that the shape of the strand is detected by means of a sensor prior to further processing.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to measure the length of the manufactured rod and compare it against a pre-determined acceptable length.  A person of ordinary skill in the art desiring to control set parameter and then ensure proper quality specification would include a measuring device to ensure proper shape.  
Regarding claim 25, Dietmar discloses the method according to claim 24, as discussed above.  Dietmar does not explicitly disclose rejecting the rods having a length not within the acceptable length range, assigning a rejection level, and comparing the assigned rejection level against a pre-determined acceptable rejection level.  
Dietmar teaches measuring the rods via means of a sensor (¶37).  Dietmar teaches that after the strand has passed through the process the shape of the strand is detected prior to its further processing.  In the paragraphs that follow, processes describing heating, wrapping, and gluing are detailed.  Therefore, it is implied that there is a rejection of product in ¶37 prior to advancing to the wrapping and gluing in ¶38.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to reject rods not meeting the specification.  A person of ordinary skill in the art desiring to minimize and/or avoid final product rejection would reject in-process strands when a sensor has been added to detect in-process non-conformance.   The purpose of an in-process sensor and the teaching of its use is to reject up-stream of the final product.  
Regarding claim 26, Dietmar discloses the method according to claim 25, as discussed above.  Dietmar does not explicitly disclose further comprising adjusting the resistance of motion of 4Preliminary Amendmentthe garniture belt when the rejection level exceeds a pre-determined acceptable rejection level.  
Dietmar teaches adjusting the resistance of motion of the garniture belt based on temperature (¶8 and ¶15).  Dietmar also teaches that is an opportunity to select if a strand is forwarded in the processing depending on certain parameters ¶37.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to adjust the resistance of motion when the rejection level exceeds a pre-determined acceptable rejection level.  Dietmar teaches adjustment of the garniture belt based on processing factors such as temperature.  Dietmar also teaches not forwarding product based on length and diameter.  A person of ordinary skill in the art would make adjustments to the resistance of motion of the garniture belt based on any number of inputs including the number of rejects as sensed by the sensor ¶37.  This would minimize or avoid final product waste.
Regarding claim 27, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses further comprising setting the positions of the guiding bars for guiding the garniture belt in the filling material receiving section so that the guiding bars are convergent in the direction of movement of the garniture belt (Claims 1-2 and 6, ¶2).  
Regarding claim 28, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses further comprising setting the positions of the guiding bars for guiding the garniture belt in the filling material receiving section so that the guiding bars are in parallel with respect to each other (see annotated Fig. 4a).  

    PNG
    media_image3.png
    288
    488
    media_image3.png
    Greyscale

Regarding claim 29, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses further comprising setting the positions of the guiding bars for guiding the garniture belt in the rod stabilizing section so that the guiding bars are divergent in the direction of movement of the garniture belt.  
Regarding claim 30, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar does not explicitly disclose further comprising setting the positions of the guiding bars for guiding the garniture belt in the rod stabilizing section so that the guiding bars are in parallel with respect to each other.  (See annotated Fig. 4)
Dietmar teaches guiding bars that are parallel to each other in the filling material section.  Dietmar teaches that guiding bars are in both the filling material section and the rod stabilizing section.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to have parallel guiding bars in the rod stabilizing section.  A person of ordinary skill who has already been taught that the bars should be parallel vis-à-vis annotated Fig. 4 above would arrange the guiding bars in the rod stabilizing section parallel as well.
Regarding claim 31, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material is a filtering material (¶2).  
Regarding claim 32, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material has a form of segments (¶2).  
Regarding claim 33, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material has a form of segments and of a loose material (¶2).  
Regarding claim 34, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material is a tobacco material (¶2).  
Regarding claim 35, Dietmar discloses a format device of a rod making machine of the tobacco processing industry, in particular continuous (Abstract).  The device comprises a garniture device (Fig. 1, formatting device 10),  for a tobacco industry machine for manufacturing rods from a continuous rod comprising: a. a filling material receiving section (See annotated Fig. 3 above, ¶34); b. a rod diameter setting section (Fig. 4b., cover strip body 32); 5Preliminary AmendmentPage 6Serial Number: 16/490,532c. a rod stabilizing section (Fig. 3, format unit 34); d. a garniture belt (Fig. 4b., format strip 38) for forming the continuous rod thereon; e. a garniture channel (Fig. 4b., conveying channel 37) configured for driving the garniture belt therein; f. guiding bars (¶11, ¶12) configured for guiding the garniture belt; and g. at least one driving element (Fig. 3, motor 42, 44, ¶8, ¶39) for changing positions of the guiding bars in a horizontal direction to adjust a width of the garniture channel.  
Regarding claim 36, Dietmar discloses the device of claim 35 as discussed above, Dietmar further discloses wherein the driving element is a mechanical device.  (¶8, ¶12, ¶39 a motor is considered to be a mechanical device)
Regarding claim 39, Dietmar discloses a format device of a rod making machine of the tobacco processing industry, in particular continuous (Abstract).  The device a garniture device (Fig. 1, formatting device 10), comprising a filling material receiving section (See annotated Fig. 3 above, ¶34); a rod diameter setting section (Fig. 4b., cover strip body 32); a rod stabilizing section (Fig. 3, format unit 34); a garniture belt (Fig. 4b., format strip 38) for forming the continuous rod thereon; a garniture channel (Fig. 4b., conveying channel 37) configured for driving the garniture belt therein; guiding bars (¶11, ¶12) configured for guiding the garniture belt; and at least one driving element (Fig. 3 motors 42,44, ¶8)  ;  b. at least one feeding unit for feeding a filling material onto a wrapper which is transported on the garniture belt (¶38); c. a glue feeding unit for feeding glue on the edge of the wrapper (¶35, ¶38); and d. a cutting head for cutting the continuous rod into rods (¶40, slitter machine). 
Dietmar does not explicitly disclose changing positions of the guiding bars in a horizontal direction to adjust a width of the garniture channel.
Dietmar teaches that the cover strip body and the second upper format unit move vertically (¶39).  Dietmar further teaches that temperature sensors detect the temperature of the contact area.  These sensors are connected to the control unit and will adjust the setup conveyor channel (¶40).  In Fig. 4a the cover strip body is shown in the horizontal orientation and Dietmar teaches that this is, “in a plan view in the conveying direction of a strand to be wrapped, the inlet region of the first Oberformateinheit with the coverstrip body 32. The cover strip body 32 is arranged above the lower format body 36 in its funnel-shaped inlet region for a strand to be wrapped”.  Therefore the cover strip body is moving in a horizontal direction while adjusting the width of the channel.

    PNG
    media_image2.png
    458
    1239
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to .  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dietmar as applied to claim 35 above, and further in view of US Patent No. 4889143-A (hereinafter Pryor).
Regarding claim 37, Dietmar discloses the device of claim 35 as described above.  Dietmar does not explicitly disclose further comprising a tensile stress sensor disposed on the roll for detecting stress of the garniture belt.  
Pryor teaches cigarette rods and filters made from sheet-like materials.  Pryor teaches the use of a tensile tester (¶3).  Dietmar teaches adjusting the guiding bars in response to temperature sensors (¶8 and ¶15).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar and Pryor to include a tensile stress sensor.  A person of ordinary skill who is adjusting the process in response to temperature and other stressor would optionally include a tensile tester and then use this sensor to adjust the process.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dietmar as applied to claim 35 above, and further in view of US Patent No. 3563249-A (hereinafter Geyer).
Regarding claim 38, Dietmar discloses the device of claim 35 as described above.  Dietmar does not explicitly disclose further comprising an inlet roll disposed at a first end of the filling material receiving section for guiding the garniture belt, an outlet roll disposed at a second end of the stabilizing section along the garniture channel, and a driving wheel for driving the garniture belt from the inlet roll towards the outlet roll.  
Geyer teaches a method for continuously manufacturing a strand of shredded tobacco.  There is a tobacco feeding arrangement with multiple inlet and outlet rolls and wheels (Claim 3, Figs. 3-4, suction wheel 39, wheel 40, toothed wheel 5, stripping roll 6, roller 5). There is also a belt 8 with an inlet 14.  These elements are driven by turning the suction wheel and through pneumatic supply of tobacco to the system (Col. 5, lines 66-72). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar and Geyer to include inlet and outlet rolls driving by a wheel.  A person of ordinary skill desiring to convey tobacco material would use wheels as taught in Geyer and combine it with the garniture process of Dietmar.  Doing so would both convey the tobacco and properly size the tobacco rods.  
Response to Amendment
Applicant's arguments filed May 2, 2021 have been fully considered but they are not persuasive. 
Regarding claim 20, applicant argues, “The effect of adjusting positions of the guiding bars in the horizontal direction, as claimed in Claim 1, is that the width of the garniture channel is changed and as a result the stress of the garniture belt is reduced.   Applicant respectfully submits that Claim 1 and those directly or indirectly depending therefrom are allowable over Dietmar and request the allowance of the same, and all claims depending directly or indirectly therefrom.”
Please note, there is no claim 1 in the instant application.  Therefore the argument is ambiguous.  For purposes of response, examiner treats references to “Claim 1” as to be directed to “Claim 20”.
The concept of horizontal direction is not supported in the instant application specification except for in the claims themselves. 
The guide bars of Dietmar move in both the horizontal and vertical direction as they convey the rods.  The combination of the movement is what changes the width.  Dietmar fully teaches adjusting the parameters and positions of the format units in response to observed temperature elevations.  Increased temperature is an indicator of increased stresses.  Therefore, the adjustment taught in Dietmar is to reduce stress.  Applicant does not dispute this argument as presented in the first action on the merits in the rejection of claim 23, “Dietmar further discloses comprising measuring a stress of the garniture belt and adjusting the resistance of motion of the garniture belt when the measured stress exceeds an expected stress threshold (¶8 and ¶15).  Measuring and adjusting for temperature is considered to be measuring stress as increased temperature is an indication of increased frictional stresses.”
Regarding claim 22, applicant argues, “The width of the channel in the Claim 22 of the present invention is adjusted before the wrapper material is wrapped and before closing the rod, while in Dietmar the adjustment is made for a partially wrapped rod (as shown in Fig. 4b of Dietmar and indicated in paragraphs [0001] and [0002] which refer to lower and upper format body). There is no teaching or suggestion in Dietmar have the movable guiding bars at another position of the device. Moreover, the aim of the movable guiding bars 32, 34 of Dietmar is not to reduce the stress of the garniture belt, but to close the wrapping material” And “Furthermore, the structure of the device of Dietmar is such that horizontal movement of the guiding bars 32, 34 is not possible, therefore the skilled person would have no motivation to adapt its structure to move the guiding bars in a direction other than vertical.”
It is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange and remove steps included in Dietmar to optimize the process of reducing stress of a garniture belt in a tobacco industry machine. The fact that the Dietmar method has a partially wrapped rod does not change the motivation to reduce temperature and thereby stress in the process of producing tobacco rods. Doing so would not have produced any unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	

Amendment to Specification
The amendment filed May 2, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The width dC may be greater smaller or equal to the width dA and dB in the filling material receiving section 21.
The effect of reducing the stress is strengthened when additionally the width dB of the garniture channel 30 is smaller greater than the width dC. It is possible to adjust the positions of the guiding bars 31 and 32, such that the widths dA and dB are equal to each other and smaller than the width dC, it means that the guiding bars 31 and 32 are located in parallel with respect to each other. Increasing the width dE between the guiding bars 39 and 40 with respect to the width dD allows to reduce the degree of the tensile stress increase in the rod stabilizing section 23 and to reduce the motion resistance of the garniture belt 15 in this section. The effect of reducing the stress is strengthened when additionally the width dD of the garniture channel 30 is smaller than the width dC. It is possible to adjust the positions of the guiding bars 39 and 40, such that the widths dD and dE are equal to each other and smaller greater than the width dC, it means that the guiding bars 39 and 40 are located in parallel with respect to each other.  
This change to the specifications is not supported in the original specification.  The drawings to not clearly depict a size difference on dA through dE.  Changing the word smaller to greater without clear support in the specification is not a correction of an obvious mistake, but rather an introduction of new matter.  The change is rejected.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747